EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-36277 on Form S-8 and in Registration Statement No. 333-162581 on Form S-3 of our reports dated March 15, 2011, relating to the financial statements and financial statement schedule of Reading International, Inc. and subsidiaries (the “Company”) ,which report includes an explanatory paragraph regarding the current maturity of the Company’s Australian Credit Facility, and the effectiveness of the Company's internal control over financial reporting, appearing in this Annual Report on Form 10-K of Reading International, Inc. and subsidiaries for the year ended December 31, 2010. /s/ DELOITTE & TOUCHE LLP Los Angeles, California March 15, 2011
